Case 1:20-cv-22995-KMW Document 78 Entered on FLSD Docket 08/31/2021 Page 1 of 3



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                  CASE NO. 20-22995-CIV-WILLIAMS

  SILVA HARAPETI,

           Plaintiff,

  vs.

  CBS TELEVISION STATIONS, INC., et al.,

           Defendants.

  __________________________________/

                                                  ORDER

           THIS MATTER is before the Court on United States Magistrate Judge Lauren F. Louis’s

  Report and Recommendation (“the Report”) (DE 73) on the Motion to Dismiss Plaintiff’s Third

  Amended Complaint (“Motion to Dismiss”) (DE 43) filed by Defendants CBS Television Stations,

  Inc., CBS Broadcasting, Inc., and CBS Corporation (collectively, “Defendants”). The Report

  recommends that the Court grant in part and deny in part Defendants’ Motion to Dismiss.

  Specifically, the Report recommends that the Court: (1) dismiss Counts IV, V, and X with

  prejudice; (2) dismiss Plaintiff’s collective action claim under Count III with prejudice; (3) dismiss

  all remaining counts without prejudice; and (4) grant Plaintiff leave to amend the Complaint, so

  that Plaintiff may provide a more definite statement as to which of the Defendants each of the

  remaining claims are being brought against. (DE 73 at 16-17.) Defendants filed a response

  objecting to portions of the Report. (DE 74.) Upon an independent review of the Report, the

  record, and applicable case law, it is ORDERED AND ADJUDGED that:

        1. The conclusions in the Report (DE 73) are AFFIRMED AND ADOPTED. 1


  1The Report correctly concluded that the Court should deny Defendants’ Motion to Dismiss Plaintiff’s claims
  under Title VII of the Civil Rights Act, as amended (“Title VII”), and the Age Discrimination in Employment
  Act (“ADEA”). In Florida, any factual allegations that occurred more than 300 days before the filing of an
  Equal Employment Opportunity Commission (“EEOC”) discrimination charge are not actionable under Title
  VII or the ADEA. See E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d 1265, 1271 (11th Cir. 2002) (quoting
  42 U.S.C. § 2000e-5(e)(1)) (“[O]nly those claims arising within 300 days prior to the filing of the EEOC’s

                                                 Page 1 of 3
Case 1:20-cv-22995-KMW Document 78 Entered on FLSD Docket 08/31/2021 Page 2 of 3



      2. Counts IV, V, and X of the Third Amended Complaint (DE 40) are DISMISSED WITH

          PREJUDICE.

      3. Plaintiff’s collective action claim under Count III of the Third Amended Complaint (DE 40)

          is DISMISSED WITH PREJUDICE.

      4. Counts I, II, VI, VII, VIII, IX, and XI of the Third Amended Complaint (DE 40) are

          DISMISSED WITHOUT PREJUDICE.

      5. Plaintiff is GRANTED leave to amend the Third Amended Complaint solely 2 to provide a

          more definite statement as to which of the Defendants Counts I, II, VI, VII, VIII, IX, and XI

          are being brought against.



  discrimination charge are actionable.”). As the Report states, Plaintiff “alleges that she suffered from
  discrimination, being passed over for full-time positions[,] and having male counterparts continuously given
  preferential treatment and higher pay throughout her employment” (DE 73 at 10) (citing DE 40 at ¶¶ 22, 27,
  58, 61)), which ended on March 16, 2018. (DE 40 at ¶ 82.) Since it is undisputed that the EEOC’s
  discrimination charge was filed on January 9, 2019 (DE 40 at ¶ 11), any factual allegation that occurred
  before March 15, 2018 is not actionable under Title VII or the ADEA. While the aforementioned allegations
  are sufficient for Plaintiff’s Title VII and ADEA claims to survive Defendants’ Motion to Dismiss, “factual
  allegations . . . which are said to have occurred after January of 2018 [but before March 15, 2018], such as
  not getting assigned to cover the Parkland High School shooting in February 2018” (DE 73 at 10), are not
  actionable here. While the Court did not consider nonactionable factual allegations in deciding to adopt the
  Report’s recommendation regarding Plaintiff’s Title VII and ADEA claims, the Court construed such
  allegations as providing context for the narrative of Plaintiff’s employment.

  The Report also correctly concluded that the Court should deny Defendants’ Motion to Dismiss Plaintiff’s
  claims under the Florida Civil Rights Act (“FCRA”). Any factual allegations that occurred more than 365
  days before the filing of an EEOC discrimination charge are not actionable under the FCRA. See Woodham
  v. Blue Cross & Blue Shield of Fla., Inc., 829 So. 2d 891, 894 (Fla. 2002) (quoting Fla. Stat. § 760.11(1)).
  Since it is undisputed that the EEOC’s discrimination charge was filed on January 9, 2019 (DE 40 at ¶ 11),
  any factual allegation that occurred before January 9, 2018 is not actionable under the FCRA. As the Report
  states, Plaintiff alleges at least three acts that occurred on or after January 9, 2018: (1) Defendants’
  employment of a woman younger than Plaintiff, who was paid $33,000 more than Plaintiff; (2) Defendants’
  decision to pay Plaintiff less than her similarly-situated male counterparts throughout her employment; and
  (3) Defendants’ decision not to assign Plaintiff to cover the Parkland High School shooting after Plaintiff
  complained to management. (DE 73 at 12.) These acts—each of which Plaintiff says occurred during the
  365-day limitations period—are sufficient for Plaintiff’s FCRA claims to survive Defendants’ Motion to
  Dismiss.

  2 It should be noted that, in the Third Amended Complaint, Plaintiff does not assert a hostile work
  environment claim, either independently or as part of another claim under the FCRA or any other statute or
  regulation. Nor does the Report recognize such a claim. (See DE 73 at 3-4.) Plaintiff makes references to
  a “hostile work environment” in three separate paragraphs (see DE 40 at ¶¶ 25, 81-82), which is insufficient
  to meet the Federal Rules of Civil Procedure’s requirements to plead such a claim. See Fed. R. Civ. P.
  12(b)(6). Accordingly, in deciding to adopt the Report’s recommendation regarding Plaintiff’s FCRA claims,
  the Court did not consider Plaintiff’s references to a “hostile work environment” as a separate claim.

                                                 Page 2 of 3
Case 1:20-cv-22995-KMW Document 78 Entered on FLSD Docket 08/31/2021 Page 3 of 3



           DONE AND ORDERED in Chambers in Miami, Florida on this 31st day of August, 2021.




  Moreover, the Court does not give leave to Plaintiff to assert such a claim as part of the direction to provide
  a more definite statement.

                                                  Page 3 of 3
